         Case 1:20-cr-00314-GHW Document 24 Filed 07/29/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      July 29, 2020


By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Ethan Phelan Melzer, 20 Cr. 314 (GHW)


Dear Judge Woods:

        The parties write jointly to apprise the Court of the status of the defendant’s requests for
records and papers used in connection with the constitution of the Master and Qualified Jury
Wheels in the United States District Court for the Southern District of New York. The defendant’s
requests are set forth in the defendant’s letter motion filed on June 29, 2020 (Dkt. No. 12), attached
hereto as Exhibit A.

        As the Court is aware, the defendant’s requests are substantially identical to those made
made in other cases in this District. See, e.g., United States v. Balde, No. 20 Cr. 281 (KPF); United
States v. Williams, No. 20 Cr. 286 (WHP); United States v. Henry, No. 20 Cr. 293 (LJL). On June
30, 2020, pursuant to an order issued by Judge Failla, who is presiding over the Balde case, the
Government and defense counsel involved in the affected cases, including this one, participated in
a conference call with this District’s Jury Administrator. After the call, the Government and the
Federal Defenders of New York (the “Federal Defenders”), who are defense counsel in the Balde
case and who also represent the defendant in this matter, agreed to meet and confer about any
outstanding issues and submit a proposal to Judge Failla by July 14, 2020.

        On July 14, 2020, the Government submitted a letter to Judge Failla that outlined the areas
of agreement between the Government and the Federal Defenders and the remaining open disputes.
On July 16, 2020, Judge Failla issued an order resolving those disputes and ordering the disclosure
of certain jury records in the possession of the Jury Administrator. See Exhibit B. The
Government understands that the Jury Administrator and her staff are preparing these records for
disclosure. Based on the resolution in Balde, the defendant is satisfied that Judge Failla’s order
resolved Requests 1-22 in its motion thereby obviating the need for further litigation before this
Court with respect to those requests at this time.
         Case 1:20-cr-00314-GHW Document 24 Filed 07/29/20 Page 2 of 2

The Honorable Gregory H. Woods, U.S.D.J.
July 29, 2020
Page 2

        The only outstanding issue not addressed in Balde is Request 23, which seeks the
“attendance record and reason for absence by date for each grand juror.” See Defendant’s Motion,
Exhibit A at 4. The parties are not requesting a ruling on Request 23 at this time. Rather, we
request that the Court defer ruling on this matter until the defendant is able to review the records
produced by the Jury Administrator. Once the defendant is able to review these materials, he will
alert the Court as to whether he is still seeking the materials at issue in Request 23.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                                 by: ____/s/______________________________
                                                     Samuel Adelsberg / Matthew Hellman /
                                                     Sidhardha Kamaraju
                                                     Assistant United States Attorneys
                                                     (212) 637-2494/2278/6523
cc: Defense Counsel (by ECF)
